Case 19-01069-JMM   Doc 152    Filed 05/18/20 Entered 05/18/20 15:52:54   Desc Main
                              Document     Page 1 of 9
Case 19-01069-JMM   Doc 152    Filed 05/18/20 Entered 05/18/20 15:52:54   Desc Main
                              Document     Page 2 of 9
Case 19-01069-JMM   Doc 152    Filed 05/18/20 Entered 05/18/20 15:52:54   Desc Main
                              Document     Page 3 of 9
Case 19-01069-JMM   Doc 152    Filed 05/18/20 Entered 05/18/20 15:52:54   Desc Main
                              Document     Page 4 of 9
Case 19-01069-JMM   Doc 152    Filed 05/18/20 Entered 05/18/20 15:52:54   Desc Main
                              Document     Page 5 of 9
Case 19-01069-JMM   Doc 152    Filed 05/18/20 Entered 05/18/20 15:52:54   Desc Main
                              Document     Page 6 of 9
Case 19-01069-JMM   Doc 152    Filed 05/18/20 Entered 05/18/20 15:52:54   Desc Main
                              Document     Page 7 of 9
Case 19-01069-JMM   Doc 152    Filed 05/18/20 Entered 05/18/20 15:52:54   Desc Main
                              Document     Page 8 of 9
Case 19-01069-JMM         Doc 152    Filed 05/18/20 Entered 05/18/20 15:52:54         Desc Main
                                    Document     Page 9 of 9



                                    Certificate of Service

         I, Esteban Garcia, Hereby Certify that on May 18, 2020, a copy of the Stipulation
 Granting Adequate Protection which was filed in this matter, was served by electronic means
 through the Court’s CM/ECF system or by United States Mail, with first class postage prepaid,
 to all parties listed below or on the attached mailing matrix:

 DEBTORS

 William E. Dempsey, II
 Amy D. Dempsey
 1720 E Sendero Lane
 Boise, ID 83712

 DEBTOR’S ATTORNEY

 Holly Roark
 Roark Law Offices
 950 Bannock St. Ste. 1100
 Boise, ID 83702
 holly@roarklawboise.com

 U.S. Trustee

 United States Trustee
 Washington Group Central Plaza
 720 Park Blvd., Ste. 220
 Boise, ID 83712
 Ustp.region18.bs.ecf@usdoj.gov



 DATED: May 18, 2020                                       /s/Esteban Garcia
                                                           ESTEBAN GARCIA
